FILED
                             NOT FOR PUBLICATION                              MAR 07 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



ELLIOT NILSSON GARCIA-CASTRO,                     No. 07-74544

               Petitioner,                        Agency No. A072-321-175

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Elliot Nilsson Garcia-Castro, a native and citizen of El Salvador, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s removal order and denying his motion to

remand. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion the denial of a motion to remand, Romero-Ruiz v. Mukasey, 538 F.3d

1057, 1062 (9th Cir. 2008), and review de novo claims of ineffective assistance of

counsel, Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We deny

the petition for review.

      The BIA did not err in finding that Garcia-Castro had not shown prejudice

from former counsel’s failure to request he be granted asylum nunc pro tunc, to

apply for adjustment of status under 8 U.S.C. § 1159, or to apply for relief under

the Nicaraguan Adjustment and Central American Relief Act, where Garcia-Castro

failed to establish that he qualified for such relief. See Iturribarria v. INS, 321

F.3d 889, 899-900 (9th Cir. 2003) (prejudice results when the performance of

counsel was so inadequate that it may have affected the outcome of the

proceedings). Accordingly, the BIA did not abuse its discretion by denying

Garcia-Castro’s motion to remand.

      PETITION FOR REVIEW DENIED.




                                           2                                     07-74544